Citation Nr: 0818044	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  02-15 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma, including 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for intervertebral disc 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971.  He also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for glaucoma and an intervertebral disc syndrome.  
In February 2005, the Board remanded the issues for further 
development.  The case has now been returned to the Board for 
appellate review.  

In March 2008, the veteran submitted additional medical 
evidence directly to the Board with a waiver of agency of 
original jurisdiction review in accordance with 38 C.F.R. 
§ 20.1304 (2007).  

The appeal is REMANDED, in part,  to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

Neither spinal arthritis nor an intervertebral disc syndrome 
were incurred in or aggravated during a period of active 
duty, neither were incurred while performing active duty for 
training, and arthritis of the spine was not compensably 
disabling within a year of his separation from active duty.


CONCLUSION OF LAW

Arthritis and an intervertebral disc syndrome were not 
incurred in or aggravated while on active duty or during 
active duty for training, and arthritis of the spine may not 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issues addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in 
correspondence dated in May 2001, June 2002, February 2005, 
August 2006, December 2006 and May 2007 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claim was most recently 
readjudicated in the October 2007 supplemental statement of 
the case.  There is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, VA 
examination reports, Social Security records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Active military service is defined, in part, as active duty 
and any period of active duty for training.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  
If a claim relates to period of active duty for training, a 
disease or injury resulting in disability must have 
manifested itself during that period.  See Paulson v. Brown, 
7 Vet. App. 466, 469-70 (1995).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 



Intervertebral Disc Syndrome

The veteran's service medical records from his period of 
active duty do not show that he sustained any injuries to his 
back.  Upon separation examination from active duty in 
April 1971, his spine was clinically evaluated as normal.  
Current medical evidence shows that the veteran has 
degenerative disc disease and mild spinal stenosis.  There is 
no medical opinion, however, relating this disability to the 
veteran's active military service.  In fact, in a March 2007 
opinion, a VA examiner concluded that the veteran's currently 
diagnosed back disability was not related to his period of 
military service.  It has also not been shown that 
lumbosacral arthritis was compensably disabling within one 
year of his discharge from active duty.  In a private medical 
report dated in April 2001, the veteran reported a history of 
lower pain in the back for approximately five years.  

The veteran has asserted that he injured his back when he was 
involved in a hit and run accident while he was riding his 
motorcycle.  Private medical records from Somerset Hospital 
confirm that he was hospitalized in August 1990, after he was 
involved in a motorcycle accident.  It was noted that he had 
been traveling from Newport News, Virginia to Sharon, 
Pennsylvania.  His main complaints included a backache.  The 
veteran, however, clearly was not serving on active duty in 
August 1990; he was discharged from active duty in 
April 1971.  The evidence also does not reflect that he was 
serving on a period of active duty for training when the 
accident occurred.  In fact, the veteran noted in a June 2001 
statement in support of claim that he was riding his 
motorcycle while he was off duty from his civilian job and 
traveling home to visit his parents in Pennsylvania.  He was 
not serving on a period of active duty for training.  

The veteran has reported that in August 1990 he was a 
civilian employee in Newport News, Virginia and that his 
civil service position required him to also serve in 
reserves.  Once a month, as part of the job, he had to go 
from his home to Hampton, Virginia, to work as a heavy 
equipment operator with the 88th Military Police.  The mere 
requirement that the appellant remain in the reserves in 
order to qualify for his civilian position does not, however, 
mean that he was in active duty for training status while he 
working at his civilian job, or at the time he sustained his 
motorcycle injuries.  In order to establish service 
connection for a disability, it must be shown that the 
disability began in or was otherwise related to a period of 
active military service or that it resulted from an injury 
that was sustained during a period of active duty for 
training.  Neither is true for the time when the veteran was 
involved in his motorcycle accident.  At the time of his 
accident, he was traveling to visit his parents, travel which 
clearly was not authorized if he was serving on a period of 
active duty for training, and travel which did not involve a 
return to his home prior to or following a military drill.  

Consequently, the Board finds that the evidence is against 
finding that the veteran's currently diagnosed intervertebral 
disc syndrome was incurred in or aggravated by his active 
military service.  Therefore, service connection for the 
disability must be denied.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for intervertebral disc 
syndrome is denied.  


REMAND

The veteran claims entitlement to service connection for 
glaucoma secondary to his service connected diabetes.  In 
this respect, service connection may be established for 
disability which is proximately due to or the result of a 
service- connected disability.  Further, a disability which 
is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to provide that:

VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

In this respect, while the appellant's private physician, 
David A. Yeropoli, D.O., has opined that it was as likely as 
not that the veteran's glaucoma is aggravated by his service-
connected diabetes mellitus, Dr. Yeropoli did not address the 
claimant's baseline level of glaucoma before any purported 
aggravation due to diabetes.  Further, while a VA physician 
has determined that glaucoma did not begin in-service, and 
was not caused by a service connected disorder, the VA 
physician has yet to address whether glaucoma is aggravated 
by diabetes.  Hence, further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO shall contact Dr. Yeropoli, 
and request that he address the baseline 
level of disability due to glaucoma 
before it was aggravated by the 
appellant's diabetes.  He should support 
his opinion with appropriate reasons and 
bases.

2.  The RO shall refer the claims folder 
to the VA examiner who conducted the 
March 2007 examination and request that 
the examiner address whether it is at 
least as likely as not that glaucoma is 
aggravated by the veteran's diabetes.  If 
so, the examiner must address the 
baseline level of disability due to 
glaucoma before it was aggravated by the 
appellant's diabetes.  He should support 
any opinion offered with appropriate 
reasons and bases.

3.  If the March 2007 VA examiner is not 
available, the RO must schedule the 
appellant for a new VA ophthalmological 
examination to determine the nature and 
etiology of his glaucoma.  The claims 
folder must be provided to the examiner 
for review prior to the examination.  
Following the examination the examiner 
must address whether it is at least as 
likely as not that glaucoma is aggravated 
by the veteran's diabetes.  If so, the 
examiner must address the baseline level 
of disability due to glaucoma before it 
was aggravated by the appellant's 
diabetes.  He should support his opinion 
with appropriate reasons and bases.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the remaining 
issue must be readjudicated on the basis 
of all of the pertinent evidence of 
record and all governing legal authority.  
If, in any respect, the benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


